DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-16) in the reply filed on 10/06/2022 is acknowledged.

Drawings
The drawings 2(a) and 2(b) are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “211” has been used to designate both edge width in fig. 2(a) and cube in fig. 2(b).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign “213” mentioned in the description para [0033], line 3-4. 
The drawing 2(a) is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “203”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para [0033], line 9, para [0037], line 4, para [0038], line 1, para [0042], line 4, para [0043], line 1, para [0048], line 9-10: item “211” is used for edge length, large edge widths, cube 
Para [0034], line 4: “maximum air void diameter 208” should read “maximum air void diameter 209”
Para [0046], line 11: “the second void 603a” should read “the second void 603b”  
Appropriate correction is required.

Claim Objections
Claims 1, 2, 5, 7-10 and 25-26 are objected to because of the following informalities:  
Claim 1, line 4: “the air voids” should read “the spherical air voids”
Claim 2, line 3-4: “repeated tiles of air voids” should read “repeated tiles of the spherical air voids”
Claim 5, line 6-7: “the refractive device” should read “the 3D-printed radio-frequency refractive device”
Claim 7, line 2: “a distribution of voids” should read “a distribution of the air voids”
Claim 8, line 2: “the voids” should read “the air voids”
Claim 9, line 2: “the voids” should read “the air voids”
Claim 10, line 7-8: “the refractive device” should read “the 3D-printed radio-frequency refractive device”
Claim 10, line 10: “the device” should read “the 3D-printed radio-frequency refractive device”
Claim 25, line 2: “the device” should read “the 3D-printed radio-frequency refractive device”
Claim 25, line 4: “air voids” should read “the air voids”
Claim 26, line 2: “the device” should read “the 3D-printed radio-frequency refractive device”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because of the confliction between “each region formed as a collection of uniformly-distributed air voids in a dielectric matrix” and “wherein the air voids are pseudo-randomly distributed and not periodically tiled”. The terms “uniformly distributed” and “pseudo-randomly distributed” cannot happen simultaneously. For the purpose of examination, Examiner interprets it as “each region formed as a collection of nonuniformly-distributed air voids in a dielectric matrix”.
Claims 5-9 inherit the indefiniteness of claim 4 and subsequently rejected.

Claim 9 is indefinite because Examiner does not understand what a printed 2.5d structure means. The specification also fails to further explain the detail of this limitation. For the purpose of examination, Examiner will not consider this limitation.
Claim 16 recites the limitation "the material" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “the first and second material”.
Claim 25 recites the limitation "wherein the effective material properties of the device include one or more of isotropic without preferred axes" in line 3. The claim is indefinite because it is not clear what material properties Applicant is trying to claim. For the purpose of examination, Examiner interprets it as “wherein the effective material properties of the device are isotropic without preferred axes”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12, 14, 16 and 24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gerding, US Pub. No. 20170279201.
Regarding claim 10, Gerding discloses a three-dimensional (3D)-printed radio-frequency refractive device (Fig. 1, para [0055]: a lens has a changing permittivity, it is implied that the lens is a refractive device manufactured by 3D printing method, see para [0035]), comprising:
an inhomogeneous dielectric profile fabricated from a collection of nonuniformly-distributed air voids in a dielectric matrix (Fig. 3, para [0055]: lens 2 produced of dielectric material having different permittivity regions, i.e. inhomogeneous dielectric profile, formed as a collection of nonuniformly distributed hollow spaces 9, see fig. 2a),
wherein the dimensions of the air voids are pseudo-randomly selected within a range with a minimum value set by a minimum printing resolution of a printer (The minimum value of the air voids imposed by the printing is implicit because the spaces cannot be smaller than what can be printed, para [0035]);
wherein an effective average air fraction at points within the refractive device is selected to achieve an effective dielectric constant to match the inhomogeneous dielectric profile (Fig. 1, para [0029]: the density of material is changed to achieve the desired permittivity, it is implied that the air fraction is changed to have desired dielectric constant, and the lens have different areas having different permittivity so the lens has an inhomogeneous profile, Fig. 2a); and
wherein the effective dielectric constant of the device has a continuous gradient rather than discrete layers (Fig. 3: the dielectric constant has a continuous gradient, para [0062]).
Regarding claim 11, Gerding discloses a refractive device, comprising: a first material having a first section with a first set of air voids forming a first fraction of air with respect to the first material (Fig. 1, para [0055]: area 6 made of first material has density differs than the rest of the lens 2, i.e. has first set of hollow spaces forming first fraction of air, fig. 2a), the first fraction of air providing a first dielectric constant (Para [0055]: area 6 has a permittivity, it is implied that area 6 has a dielectric constant), and
a second material having a second section with a second set of air voids forming a second fraction of air with respect to the second material (Fig. 1, para [0055]: the rest of the lens 2 made of second material has a different density, i.e. has second set of hollow spaces forming second fraction of air, fig. 2a), the second fraction of air providing a second dielectric constant different than the first dielectric constant (Para [0055]: permittivity depends on material density, so the rest of lens 2 having different density will have a different permittivity, it is implied that the rest of lens 2 has a second dielectric constant different to the dielectric constant of area 6).
Regarding claim 12, Gerding further discloses wherein the first material is a same material as the second material (Para [0012]: uses one material to create a lens having a changing permittivity).
Regarding claim 14, Gerding further discloses wherein at least one of the first set of air voids or the second set of air voids each have one or more diameters (Fig. 2a: diameters of the air voids are different and random, para [0019] and [0057]).
Regarding claim 16, as best understood, Gerding further discloses wherein at least one of the first set of air voids or the second set of air voids is pseudo-randomly arranged within the material (Fig. 2a: the hollow spaces are pseudo-randomly arranged).
Regarding claim 24, Gerding further discloses wherein the air voids are pseudo-randomly dispersed (Fig. 2a: the hollow spaces are pseudo-randomly dispersed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gerding further in view of Weber et al, US9771490 (hereinafter Weber).
Regarding claim 1, Gerding discloses a three-dimensional (3D)-printed radio-frequency refractive device (Fig. 1, para [0055]: a lens has a changing permittivity, it is implied that the lens is a refractive device manufactured by 3D printing method, see para [0035]), comprising:
a material having an inhomogeneous dielectric profile (Fig. 3, para [0055]: lens 2 produced of dielectric material having different permittivity regions, i.e. inhomogeneous dielectric profile); and
air voids formed in the material (Fig. 2a: hollow spaces 9 are formed in the material), wherein the air voids:
are pseudo-randomly dispersed within the material (Fig. 2a: hollow spaces 9 are pseudo-randomly dispersed within the material);
have diameters that are pseudo-randomly distributed within the material (Fig. 2a: hollow spaces 9 have diameters that are pseudo-randomly distributed within the material); and
provide an overall fraction of air within the material at discrete points within the material to provide a target effective dielectric constant (Fig. 1, para [0029]: the density of material is changed to achieve the desired permittivity, it is implied that the air fraction is different to have desired dielectric constant).
Gerding does not disclose air voids are spherical. However, Gerding does teach that the air voids can be different shapes (figs. 2a-2e, and their description).
Weber discloses air voids are spherical (Fig. 1, Col. 8, line 17-27: hollow spheres 102).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the spherical air voids as taught in Weber to the refractive device as taught in Gerding as claimed for the purpose of achieving the desired radiating characteristics because changing the shapes of the air voids would change the dielectric constant and resonant characteristics of the dielectric material and ease the manufacturing process by using similar shapes instead of different shapes.
Regarding claim 2, although Gerding does not explicitly teach wherein the resulting effective material properties are isotropic without preferred axes, no resonant effects are introduced, and repeated tiles of air voids are electrically large, Gerding as modified discloses an aperiodic distributions of non-uniformly-sized air voids (fig. 2a) and it is mentioned in the disclosure of the application that this arrangement will obtain isotropic dielectric properties without resonant behavior (The application, para [0012]). 
The refractive device in Gerding does have the same arrangement as claimed, so the claimed properties of being isotropic without preferred axes without resonance are presumed to be inherent (Referred to MPEP2112.1 - Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not).
Regarding claim 3, Gerding does not disclose wherein the material is printed from low-loss dielectric filaments as a single step without post-assembly, however Gerding teaches 3D printing so there is no post-assembly.
Weber discloses wherein the material is printed from low-loss dielectric filaments as a single step (Col. 3, line 60-65: material is polymer which is low loss dielectric filament).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to use a low-loss dielectric filament as taught in Weber to the refractive device as taught in Gerding as claimed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). The motivation stems from the need to achieve the desired radiating characteristics and to ease the manufacturing process.
Regarding claim 4, as best understood, Gerding discloses a three-dimensional (3D)-printed radio-frequency refractive device (Fig. 1, para [0055]: a lens has a changing permittivity, it is implied that the lens is a refractive device manufactured by 3D printing method, see para [0035]), comprising:
a set of regions of individually homogeneous dielectric (Fig. 1, Para [0055]: lens 2 comprising regions 6, 7 and the rest of the lens of elementary cells 8), each region formed as a collection of nonuniformly-distributed air voids in a dielectric matrix (Fig. 2a, 3: each region formed as a collection of nonuniformly distributed hollow spaces 9),
wherein the three-dimensional (3D)-printed radio-frequency refractive device has an inhomogeneous dielectric profile (Fig. 3, para [0055]: lens 2 produced of dielectric material having different permittivity regions, i.e. inhomogeneous dielectric profile);
wherein the air voids are pseudo-randomly distributed and not periodically tiled (Fig. 2a: the hollow spaces are pseudo-randomly distributed and not periodically tiled, see fig. 3).
Gerding does not disclose wherein dimensions of the air voids are pseudo-randomly selected within a range having a maximum value set by a minimum frequency of operation.
Weber discloses wherein dimensions of the air voids are pseudo-randomly selected within a range having a maximum value set by a minimum frequency of operation (Col. 4, line 12-15: the nanoparticles 102 are sufficiently small that does not affect the scattering at the wavelength of interest).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to select the dimensions of the air voids depending on the frequency of operation as taught in Weber to the refractive device as taught in Gerding as claimed for the purpose of adjusting the characteristics of the refractive device which can adjust the electromagnetic waves transmitting through (Weber, col. 2, lines 5-9).
Regarding claim 5, as best understood, Gerding further discloses the three-dimensional (3D)-printed radio-frequency refractive device of claim 4, having an inhomogeneous dielectric profile (Fig. 3, para [0055]: lens 2 produced of dielectric material having different permittivity regions, i.e. inhomogeneous dielectric profile),
wherein the dimensions of the air voids are pseudo-randomly selected within a range with a minimum value set by a minimum printing resolution of a printer (The minimum value of the air voids imposed by the printing is implicit because the spaces cannot be smaller than what can be printed); and
wherein an effective average air fraction at points within the refractive device is selected to achieve an effective dielectric constant to match the inhomogeneous dielectric profile (Fig. 1, para [0029]: the density of material is changed to achieve the desired permittivity, it is implied that the air fraction is changed to have desired dielectric constant, and the lens have different areas having different permittivity, so the lens has an inhomogeneous profile).
Regarding claim 6, as best understood, Gerding does not disclose where two filaments are used in a same print to extend a range of dielectric constant values achievable in a single print.
Weber discloses where two filaments are used in a same print to extend a range of dielectric constant values achievable in a single print (Col. 5, line 21-23: 1,6-hexanediol diacrylate and Irgacure 184 to create the ink).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include two filaments as taught in Weber to the refractive device as taught in Gerding as claimed for the purpose of creating a transparent material for the lens having different refractive indexes in order to manufacture a multi-beam lens (Weber, col. 2, lines 2-9).
Regarding claim 7, as best understood, Gerding further discloses where a distribution of voids is unable to be produced by machining or non-additive manufacturing methods (Para [0035]: the material density distribution is produced by 3D printing, so it is unable to be produced by machining).
Regarding claim 8, as best understood, Gerding does not disclose where the voids have at least one shape in a form of a sphere, ellipse, circle, oval, pyramid, prism, prism with round edges, or a union thereof.
However, Gerding does teach that the voids may have different shapes (figs. 2a-2e, and their description). 
Weber discloses where the voids have at least one shape in a form of a sphere, ellipse, circle, oval, pyramid, prism, prism with round edges, or a union thereof (Fig. 1a, col. 8, lines 17-27: the voids are hollow sphere 102).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the spherical air voids as taught in Weber to the refractive device as taught in Gerding as claimed for the purpose of achieving desired radiating characteristics because changing the shapes of the air voids would change the dielectric constant and resonant characteristics of the dielectric material and ease the manufacturing process by using similar shapes instead of different shapes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gerding in view of Weber as applied to claim 1 above, and further in view of JP Pub. No. 2015505182 (hereinafter JP ‘182).
Regarding claim 9, as best understood, Gerding and Weber do not disclose where the voids are stretched or compressed from a sphere to be ellipsoidal and aligned with an axis. 
JP ‘182 discloses where the voids are stretched or compressed from a sphere to be ellipsoidal and aligned with an axis (Page 8, para 1: due to compression the pores maybe elliptical that are flattened in the Z direction).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the ellipsoidal air voids as taught in JP ‘182 to the refractive device as taught in Gerding and Weber for the purpose of creating dielectric material having variation of dielectric constant which can result in a multi-beam forming lens (JP ‘182, page 9, para 3).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gerding as applied to claim 1 above, and further in view of Diehl et al, US Pub. No. 20200083612 (hereinafter Diehl).
Regarding claim 13, Gerding does not disclose wherein the first material is different than the second material.
Diehl discloses wherein the first material is different than the second material (Para [0028]: first and second material are different materials).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the first material being different than the second material as taught in Diehl to the refractive device as taught in Gerding as claimed for the purpose of creating structure having different refractive indexes which can result in a multi-beam forming lens (Diehl, para [0026] and [0028]).

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gerding as applied to claim 10 above, and further in view of Weber.
Regarding claim 23, Gerding does not disclose wherein one or more of the air voids are substantially spherical.
Weber discloses wherein one or more of the air voids are substantially spherical (Fig. 1a, col. 8, lines 17-27: the voids are hollow sphere 102).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the spherical air voids as taught in Weber to the refractive device as taught in Gerding as claimed for the purpose of achieving desired radiating characteristics changing the shapes of the air voids would change the dielectric constant and resonant characteristics of the dielectric material and ease the manufacturing process by using similar shapes instead of different shapes.
Regarding claim 26, Gerding does not disclose wherein the device is printed from one or more low-loss dielectric filaments.
Weber discloses wherein the device is printed from one or more low-loss dielectric filaments (Col. 3, line 60-65: material is polymer which is low loss dielectric filament).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to use a low-loss dielectric filament as taught in Weber to the refractive device as taught in Gerding as claimed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). The motivation stems from the need to achieve the desired radiating characteristics because different dielectric filament will affect the radiating characteristics of electromagnetic waves transmitting through the refractive device.

Claims 15 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gerding.
Regarding claim 15, Gerding further discloses wherein at least one of the first set of air voids or the second set of air voids each have a same diameter (Fig. 2c-2e: different embodiment showing cubes 12 have same diameter).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the same diameter air voids to the refractive device as taught in Gerding as claimed for the purpose of easing the manufacturing process and creating a regular structure arrangement to avoid undesired effect of the electromagnetic radiation (para [0059]). 
Regarding claim 25, as best understood, although Gerding does not explicitly teach wherein the resulting effective material properties are isotropic without preferred axes, no resonant effects are introduced, and repeated tiles of air voids are electrically large, Gerding discloses an aperiodic distributions of non-uniformly-sized air voids (fig. 2a) and it is mentioned in the disclosure of the disclosure that this arrangement will obtain isotropic dielectric properties without resonant behavior (The application, para [0012]).  
The refractive device in Gerding does have the same arrangement, so the claimed properties of being isotropic without preferred axes without resonance are presumed to be inherent (Referred to MPEP2112.1 - Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not).

Citation of Pertinent Art
Sabet et al, US6081239 – dielectric lens having plurality of air holes that vary the dielectric constant
Ouderkirk et al, US11340386 – index gradient structure with air nanovoids
Liao et al, US11103892 – tuning refractive index with nanovoided polymer
Chisum et al, US20200018874 – gradient index lens with voids

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH N HO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845